department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep u i l hrekkkeekekrereeerrere hekrerkrereekrerererere hraeekkrekrkrererreerrekre rerererekeerekeeeeaeee legend taxpayer a taxpayer b plan x plan y mc rk kkkekerekekkekeerer ee ek kekrekkekrekrereeker a khkkkeakkekkekerekree rk kkrkekkeeeraekekreee employer m ae rkkekekrekekrkeeeaerrer distribution form g ae kxkkkkrekekereereke distribution form h mc re krkkkekekkeeakkeekeeke company k ae kkkkkkekeekkeerekeke ira z amount d amount e account j ae rkkkkkeekeekekeekrerere krkekekreerkekreerererere -_ ererekrerererrrerereer a rkkkakkekekaeekkerekekererer dear krekrkerrerrerererreeaere krkreeerekeerkererrererekrererererae this is in response to your letter dated date as supplemented by correspondence dated date date date date and date submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a was employed by employer m during her employment with employer m taxpayer a participated in plan x and plan y plan x is a code sec_401 plan and plan y is an employee stock_option plan upon her termination of employment with employer m on may taxpayer a completed distribution form g on which she elected to have her account balance in plan x paid in a direct_rollover to ira z an individual retirement at the same time taxpayer a arrangement she maintains with company k completed distribution form h on which she elected to have plan y account balance paid directly to her in a lump sum subject_to federal_income_tax withholding distribution form h also provides that distributions from plan y can be made in a direct_rollover to an ira based on taxpayer a’s election the trustee of plan y made a lump sum distribution to her on may amount of amount e the gross amount of taxpayer a's distribution from plan y was amount d amount e is the net amount of such distribution less federal and state_income_tax withholding ein the amount e remains deposited in account j based upon the foregoing facts and representations you request that the service waive the day rollover requirement with respect to the distribution of amount d from plan y documentation submitted with this request indicates that on june a taxpayer a deposited amount e into account j a liquid fund asset account she maintains at company k with her spouse taxpayer b account j is not an ira taxpayer a states that she was not aware that her election to take a lump sum distribution from plan y resulted in adverse tax consequences until she was notified by the service that she failed to include amount e in her gross_income for tax_year ii code sec_402 provides generally that if any portion of an eligible_rollover_distribution from a qualified_trust is paid to the employee in an eligible_rollover_distribution and the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of sec_402 of the code provides rules governing rollover of amounts from exempt trusts to eligible retirement plans including iras kekekkrerrekereerereeeeererererer property distributed such distribution to the extent transferred shail not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph sec_402 of the code defines eligible_rollover_distribution as any distribution to any employee of all or a portion of the balance_to_the_credit of an employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of substantially equal periodic_payment not less frequently than annually made- i for the life or life expectancy of the employee or the joint lives or joint designated_beneficiary or life expectancies of the employee and the employee's ii for a specified period of years or more b any distribution to the extent the distribution is required under sec_401 and c any distribution which is made upon hardship of the employee code sec_402 provides generally that sec_402 shall not apply to any transfer of a distribution made after the day following the day on which the distributee received the property distributed code sec_402 defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a qualified_trust iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 maintained by an eligible_employer as described in sec_457 and vi an annuity_contract described in sec_403 code sec_402 provides that the secretary may waive the 60-day requirement under subparagraph a where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_402 hiker ree rerereereerer revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the service has the authority to waive the 60-day rollover period for a distribution from a qualified_plan where the employee failed to complete a rollover to another eligible_retirement_plan within the 60-day rollover period but was prevented from doing so because of one of the factors enumerated in revproc_2003_16 for example errors committed by a financial_institution hospitalization postal error and disability taxpayer a made an based on the facts submitted in this case in may i affirmative election to receive her plan y account balance in the form of a lump sum distribution which she deposited into account j a non-retirement account in taxpayer a states that she mistakenly elected to take a lump sum june distribution of her interest in plan y even though the direct_rollover option was available on distribution form h no documentation has been submitted to demonstrate that taxpayer a ever attempted to rollover amount e to another eligible_retirement_plan but was prevented from doing so because of one of the factors in revproc_2003_16 rather information presented by taxpayer a demonstrates that the ability to deposit amount e into an ira within the 60-day rollover period was within the reasonable control of individual a amount e has been out of retirement savings for more than three years therefore with respect to your ruling_request we conclude that pursuant to code sec_402 the service declines to waive the 60-day rollover requirement with respect to the distribution of amount e from plan y and thus amount e will not be considered a valid rollover_contribution under sec_402 because the 60-day requirement was not satisfied no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file in this office kaki kkk ikea kairie ere rrr rear if you have any questions concerning this ruling please contact hhkhkir ere reeraerk keke ree rei aieee se ted ras td sincerely yours joyce e floyd manager employee_plans technical group enclosures deleted copy of letter_ruling notice
